



Exhibit 10.1




STANDEX INTERNATIONAL CORPORATION

1998 LONG TERM INCENTIVE PLAN




(Amended and Restated as of October 25, 2005)




1.

DEFINITIONS.






"Award" means, individually or collectively, a grant under the Plan of
Non-Statutory Stock Options, Incentive Stock Options, Stock Awards and
Performance Awards.




"Award Agreement" means an agreement evidencing and setting forth the terms of
an Award.




"Board of Directors" means the board of directors of the Company.




"Change in Control" means a change in control as defined below.  Notwithstanding
any other provision to the contrary in this Plan, in the event of a Change in
Control, all Options outstanding as of the date such Change in Control occurs
shall become fully vested and exercisable in full, whether or not otherwise
exercisable in accordance with their terms.




A "Change in Control" shall occur or be deemed to have occurred only if any of
the following events occur:




(a)

any "person", as such term is used in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended, (the “1934 Act”), (other than the Company, any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, or any corporation owned directly or indirectly by the stockholders
of the Company in substantially the same proportion as their ownership of stock
of the Company) is or becomes the "beneficial owner" (as defined in Rule 13(d)
under the 1934 Act), directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company's then
outstanding securities;

(b)

individuals who, as of July 29, 1998, constitute the Board of Directors of the
Company (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to July 29, 1998, whose election, or nomination for election by the Company's
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of the
Company, as such terms are used in Rule 14a-11 of Regulation 14A under the 1934
Act) shall be, for purposes of this Section, considered a member of the
Incumbent Board;



--------------------------------------------------------------------------------



(c)

the stockholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than  (i) a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or being
converted into voting securities of the surviving entity) more than 80% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation or  (ii) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no "person" (as hereinabove defined) acquires
more than 20% of the combined voting power of the Company's then outstanding
securities; or

(d)

the stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company's assets.




"Code" means the Internal Revenue Code of 1986, as amended.




"Committee" means the committee designated by the Board of Directors, pursuant
to Section 2 of the Plan.




"Common Stock" means the Common Stock of the  Company, par value, $1.50 per
share.




“Company” means Standex International Corporation.




"Date of Grant" means the effective date of an Award.




"Disability" means any mental or physical condition with respect to which the
Participant qualifies for and receives benefits for under a long-term disability
plan of the Company or any subsidiary corporation, or in the absence of such a
long-term disability plan or coverage under such a plan, "Disability" shall mean
a physical or mental condition which, in the sole discretion of the Committee,
is reasonably expected to be of indefinite duration and to substantially prevent
the Participant from fulfilling his duties or responsibilities to the Company or
any subsidiary corporation.




"Effective Date" means the date the Plan is approved by a majority of the
shareholders, as provided for in Section 19 of the Plan.




"Employee" means any person employed by the Company or any subsidiary
corporation. Directors who are employed by the Company or any subsidiary
corporation shall be considered Employees under the Plan.




"Exchange Act" or the “1934 Act” means the Securities Exchange Act of 1934, as
amended.






--------------------------------------------------------------------------------



"Exercise Price" means the price at which a Participant may purchase a share of
Common Stock pursuant to an Option.




"Fair Market Value" means the market price of Common Stock, determined by the
Committee as follows:




(a)

If the Common Stock was traded on the date in question on The New York Stock
Exchange then the Fair Market Value shall be equal to the closing price quoted
for such date by The New York Stock Exchange;

(b)

If the Common Stock was traded on a stock exchange on the date in question, then
the Fair Market Value shall be equal to the closing price reported by the
applicable composite transactions report for such date; and

(c)

If neither of the foregoing provisions is applicable, then the Fair Market Value
shall be determined by the Committee in good faith on such basis as it deems
appropriate.




Whenever possible, the determination of Fair Market Value by the Committee shall
be based on the prices reported in THE WALL STREET JOURNAL. The Committee's
determination of Fair Market Value shall be conclusive and binding on all
persons.




"Incentive Stock Option" means a stock option granted to a Participant, pursuant
to Section 7 of the Plan, that is intended to meet the requirements of Section
422 of the Code.




"Non-Statutory Stock Option" means a stock option granted to a Participant
pursuant to the terms of the Plan, but which is not intended to be and is not
identified as an Incentive Stock Option or a stock option granted under the Plan
which is intended to be and is identified as an Incentive Stock Option but which
does not meet the requirements of Section 422 of the Code.




"Option" means an Incentive Stock Option or Non-Statutory Stock Option.




"Outside Director" means a member of the Board of Directors of the Company or
any subsidiary corporation who is not also an Employee of the Company or any
subsidiary corporation.




"Participant" means any person who holds an outstanding Award.




"Performance Award" means an Award granted to a Participant pursuant to Section
9

of the Plan.




"Plan" means this Standex International Corporation 1998 Long Term Incentive
Plan.




"Retirement" means retirement from employment with the Company or any subsidiary
corporation in accordance with the retirement policies of the Company or any
subsidiary corporation, as applicable, then in effect.  "Retirement" with
respect to an Outside Director means the termination of service from the Board
of Directors of the Company or any subsidiary



--------------------------------------------------------------------------------



corporation following written notice to the Board of Directors of such Outside
Director's intention to retire.




“Stock Award” means an Award granted to a Participant pursuant to Section 8 of
the Plan.




"Termination for Cause" shall mean, in the case of an Outside Director, removal
from the Board of Directors or, in the case of an Employee, unless defined
differently under any employment agreement with the Company or any subsidiary
corporation, termination of employment, because of a material loss or injury to
the Company or any subsidiary corporation, or misconduct in the performance of
the Employee’s employment duties, as determined by and in the sole discretion of
the Board of Directors or its designee(s).







2.

ADMINISTRATION.




(a)

The Committee shall administer the Plan. The Committee shall consist of two or
more disinterested directors of the Company, who shall be appointed by the Board
of Directors.  A member of the Board of Directors shall be deemed to be
"disinterested" only if he satisfies (i) such requirements as the Securities and
Exchange Commission may establish for non-employee directors administering plans
intended to qualify for exemption under Rule 16b-3 (or its successor) under the
Exchange Act and (ii) such requirements as the Internal Revenue Service may
establish for outside directors acting under plans intended to qualify for
exemption under Section 162(m)(4)(C) of the Code.  The Board of Directors may
also appoint one or more separate committees of the Board of Directors, each
composed of one or more directors of the Company or any subsidiary corporation
who need not be disinterested and who may grant Awards and administer the Plan
with respect to Employees and Outside Directors who are not considered officers
or directors of the Company under Section 16 of the Exchange Act or for whom
Awards are not intended to satisfy the provisions of Section 162(m) (or its
successor) of the Code.




(b)

The Committee shall (i) select the Employees and Outside Directors who are to
receive Awards under the Plan, (ii) determine the type, number, vesting
requirements and other features and conditions of such Awards, (iii) interpret
the Plan and (iv) make all other decisions relating to the operation of the
Plan.  The Committee may adopt such rules or guidelines as it deems appropriate
to implement the Plan.  The Committee's determinations under the Plan shall be
final and binding on all persons.




(c)

Each Award shall be evidenced by a written agreement ("Award Agreement")
containing such provisions as may be approved by the Committee.  Each Award
Agreement shall constitute a binding contract between the Company or any
subsidiary corporation and the Participant, and every Participant, upon
acceptance of the Award Agreement, shall be bound by the terms and restrictions
of the Plan and the Award Agreement.  The terms of each Award Agreement shall be
in accordance with the Plan, but each Award Agreement may include such
additional provisions and restrictions determined by the Committee, in



--------------------------------------------------------------------------------



its discretion, provided that such additional provisions and restrictions are
not inconsistent with the terms of the Plan.  In particular and at a minimum,
the Committee shall set forth in each Award Agreement  (i) the type of Award
granted  (ii) the Exercise Price of any Option,  (iii) the number of shares
subject to the Award,  (iv) the expiration date of the Award,  (v) the manner,
time, and rate (cumulative or otherwise) of exercise or vesting of such Award,
and  (vi) the restrictions, if any, placed upon such Award, or upon shares which
may be issued upon exercise of such Award.  The Chairman of the Committee and
such other directors and officers as shall be designated, in writing, by the
Committee is hereby authorized to execute Award Agreements on behalf of the
Company or any subsidiary corporation and to cause them to be delivered to the
recipients of Awards.




(d)

The Committee may delegate, in writing, all authority for:  (i) the
determination of forms of payment to be made by or received by the Plan and
 (ii) the execution of any Award Agreement.  The Committee may rely on the
descriptions, representations, reports and estimates provided to it by the
management of the Company or any subsidiary corporation for determinations to be
made pursuant to the Plan, including the satisfaction of any conditions of a
Performance Award.  However, only the Committee or a portion of the Committee
may certify the attainment of any conditions of a Performance Award intended to
satisfy their requirements of Section 162(m) of the Code.







3.

TYPES OF AWARDS AND RELATED RIGHTS.




The following Awards may be granted under the Plan:




(a)

Non-Statutory Stock Options.




(b)

Incentive Stock Options.




(c)

Stock Awards.




(d)

Performance Awards.







4.

STOCK SUBJECT TO THE PLAN.




Subject to adjustment as provided in Section 14 of the Plan, all of the shares
of Common Stock which have been approved prior to October 25, 2005, by the
stockholders of the Company for issuance pursuant to the exercise of Options
 may also be used for Stock Awards.  The shares of Common Stock issued under the
Plan may be either authorized but unissued shares or authorized shares
previously issued and acquired or reacquired by the Company.  To the extent that
Options are granted under the Plan, the shares underlying such Options will be
unavailable for any other use including future grants under the Plan except
that, to the extent that such Options terminate,



--------------------------------------------------------------------------------



expire, or are forfeited without having been exercised, new Awards may be made
with respect to these shares.




5.

ELIGIBILITY.




Subject to the terms of the Plan, all Employees and Outside Directors shall be
eligible to receive Awards under the Plan.  In addition, the Committee may grant
eligibility to consultants of the Company or any subsidiary corporation.




6.

NON-STATUTORY STOCK OPTIONS.




The Committee may, subject to the limitations of this Plan and the availability
of shares of Common Stock reserved but not previously awarded under the Plan,
grant Non-Statutory Stock Options to eligible individuals upon such terms and
conditions as it may determine to the extent such terms and conditions are
consistent with the following provisions:




(a)

Exercise Price.  The Committee shall determine the Exercise Price of each
Non-Statutory Stock Option.  However, the Exercise Price shall not be less than
100% of the Fair Market Value of the Common Stock on the Date of Grant.

(b)

Terms of Non-Statutory Stock Options.  The Committee shall determine the term
during which a Participant may exercise a Non-Statutory Stock Option, but in no
event may a Participant exercise a Non-Statutory Stock Option, in whole or in
part, more than ten (10) years from the Date of Grant.  The Committee shall also
determine the date on which each Non-Statutory Stock Option, or any part
thereof, first becomes exercisable and any terms or conditions a Participant
must satisfy in order to exercise each Non-Statutory Stock Option.  The shares
of Common Stock underlying each Non-Statutory Stock Option may be purchased in
whole or in part by the Participant at any time during the term of such
Non-Statutory Stock Option, or any portion thereof, becomes exercisable.

(c)

Non-Transferability.  Unless otherwise determined by the Committee in accordance
with this Section 6(c), a Participant may not transfer, assign, hypothecate, or
dispose of in any manner, other than by will or the laws of intestate
succession, a Non-Statutory Stock Option.  The Committee may, however, in its
sole discretion, permit transferability or assignment of a Non-Statutory Stock
Option if such transfer or assignment is, in its sole determination, for valid
estate planning purposes and such transfer or assignment is permitted under the
Code and Rule 16b-3 under the Exchange Act.  For purposes of this Section 6(c),
a transfer for valid estate planning purposes includes, but is not limited to:
(a) a transfer to a revocable intervivos trust as to which the Participant is
both the settlor and trustee, or (b) a transfer for no consideration to:  (i)
any member of the Participant's Immediate Family,  (ii) any trust solely for the
benefit of members of the Participant's Immediate Family,  (iii) any partnership
whose only partners are members of the Participant's Immediate Family, and  (iv)
any limited liability corporation or corporate entity whose only members or
equity owners are members of the Participant's Immediate Family.  For purposes
of this Section 6(c), "Immediate Family" includes, but is not



--------------------------------------------------------------------------------



limited to the Participant’s spouse, children or grandchildren.  Approval by the
Committee to transfer or assign any Non-Statutory Stock Option or portion
thereof does not mean that such approval will be given with respect to any other
Non-Statutory Stock Option or portion thereof.  The transferee or assignee of
any Non-Statutory Stock Option shall be subject to all of the terms and
conditions applicable to such Non-Statutory Stock Option immediately prior to
the transfer or assignment and shall be subject to any other conditions
proscribed by the Committee with respect to such Non-Statutory Stock Option.




(d)

Termination of Employment or Service (General).  Unless otherwise determined by
the Committee, upon the termination of a Participant's employment or other
service for any reason other than Retirement, Disability or death, a Change in
Control, or Termination for Cause, the Participant may exercise only those
Non-Statutory Stock Options that were immediately exercisable by the Participant
at the date of such termination and only for a period of three (3) months
following the date of such termination.

(e)

Termination of Employment or Service (Retirement).  Unless otherwise determined
by the Committee, in the event of a Participant's Retirement, the Participant
may exercise only those Non-Statutory Stock Options that were immediately
exercisable by the Participant at the date of Retirement and only for a period
of three (3) years following the date of Retirement.

(f)

Termination of Employment or Service (Disability or Death).  Unless otherwise
determined by the Committee, in the event of the termination of a Participant's
employment or other service due to Disability or death, all Non-Statutory Stock
Options held by such Participant shall immediately become exercisable and remain
exercisable for a period three (3) years following the date of such termination.

(g)

Termination of Employment or Service (Change in Control).  Unless otherwise
determined by the Committee, in the event of the termination of a Participant's
employment or service within twenty-four (24) months of a Change in Control, all
Non-Statutory Stock Options held by such Participant shall immediately become
exercisable and remain exercisable for a period of three (3) years following the
date of such termination.

(h)

Termination of Employment or Service (Termination For Cause).  Unless otherwise
determined by the Committee, in the event of a Participant's Termination for
Cause, all rights with respect to the Participant's Non-Statutory Stock Options
shall expire immediately upon the effective date of such Termination for Cause.

(i)

Payment.  Payment due to a Participant upon the exercise of a Non-Statutory
Stock Option shall be made in the form of shares of Common Stock.

(j)

Maximum Individual Award.  No individual Employee shall be granted an  amount of
Non-Statutory Stock Options, which exceeds 25% of all Options eligible to be
granted under the Plan within any 12-month period.



--------------------------------------------------------------------------------



(k)

Cancellation.  Notwithstanding the foregoing, any Option may be cancelled by the
Committee at any time, if in the opinion of the Committee, the Participant
engages in activities contrary to the interests of the Company or any of its
subsidiaries.







7.

INCENTIVE STOCK OPTIONS.




The Committee may, subject to the limitations of the Plan and the availability
of shares of Common Stock reserved but unawarded under this Plan, grant
Incentive Stock Options to an Employee upon such terms and conditions as it may
determine to the extent such terms and conditions are consistent with the
following provisions:




(a)

Exercise Price.  The Committee shall determine the Exercise Price of each
Incentive Stock Option.  However, the Exercise Price shall not be less than 100%
of the Fair Market Value of the Common Stock on the Date of Grant; provided,
however, that if at the time an Incentive Stock Option is granted, the Employee
owns or is treated as owning, for purposes of Section 422 of the Code, Common
Stock representing more than 10% of the total combined voting securities of the
Company ("10% Owner"), the Exercise Price shall not be less than 110% of the
Fair Market Value of the Common Stock on the Date of Grant.

(b)

Amounts of Incentive Stock Options.  To the extent the aggregate Fair Market
Value of shares of Common Stock with respect to which Incentive Stock Options
that are exercisable for the first time by an Employee during any calendar year
under the Plan and any other stock option plan of the Company or any subsidiary
corporation exceeds $100,000, or such higher value as may be permitted under
Section 422 of the Code, such Options in excess of such limit shall be treated
as Non-Statutory Stock Options.  Fair Market Value shall be determined as of the
Date of Grant with respect to each such Incentive Stock Option.

(c)

Terms of Incentive Stock Options.  The Committee shall determine the term during
which a Participant may exercise an Incentive Stock Option, but in no event may
a Participant exercise an Incentive Stock Option, in whole or in part, more than
ten (10) years from the Date of Grant; provided, however, that if at the time an
Incentive Stock Option is granted to an Employee who is a 10% Owner, the
Incentive Stock Option granted to such Employee shall not be exercisable after
the expiration of five (5) years from the Date of Grant.  The Committee shall
also determine the date on which each Incentive Stock Option, or any part
thereof, first becomes exercisable and any terms or conditions a Participant
must satisfy in order to exercise each Incentive Stock Option.  The shares of
Common Stock underlying each Incentive Stock Option may be purchased in whole or
in part at any time during the term of such Incentive Stock Option after such
Option becomes exercisable.

(d)

Non-Transferability.  No Incentive Stock Option shall be transferable except by
will or the laws of descent and distribution and is exercisable, during his
lifetime, only by the Employee to whom the Committee grants the Incentive Stock
Option.  The designation of a beneficiary does not constitute a transfer of an
Incentive Stock Option.



--------------------------------------------------------------------------------



(e)

Termination of Employment (General).  Unless otherwise determined by the
Committee, upon the termination of a Participant's employment or other service
for any reason other than Retirement, Disability or death, a Change in Control,
or Termination for Cause, the Participant may exercise only those Incentive
Stock Options that were immediately exercisable by the Participant at the date
of such termination and only for a period of three (3) months following the date
of such termination.

(f)

Termination of Employment (Retirement).  Unless otherwise determined by the
Committee, in the event of a Participant's Retirement, the Participant may
exercise only those Incentive Stock Options that were immediately exercisable by
the Participant at the date of Retirement and only for a period of three (3)
years following the date of Retirement. Any Option originally designated as an
Incentive Stock Option shall be treated as a Non-Statutory Stock Option to the
extent the Participant exercises such Option more than three (3) months
following the Date of the Participant's Retirement.

(g)

Termination of Employment (Disability or Death).  Unless otherwise determined by
the Committee, in the event of the termination of a Participant's employment or
other service due to Disability or death, all Incentive Stock Options held by
such Participant shall immediately become exercisable and remain exercisable for
a period three (3) years following the date of such termination.  Any Option
originally designated as an Incentive Stock Option shall be treated as a
Non-Statutory Stock Option to the extent the Participant exercises such Option
more than one (1) year following the Date of the Participant's Retirement.

(h)

Termination of Employment (Change in Control).  Unless otherwise determined by
the Committee, in the event of the termination of a Participant's employment or
service within twenty-four (24) months of a Change in Control, all Incentive
Stock Options held by such Participant shall become immediately exercisable and
remain exercisable for a period of three (3) years following the date of such
termination. Any Option originally designated as an Incentive Stock Option shall
be treated as a Non-Statutory Stock Option to the extent the Participant
exercises such Option more than one (1) year following the Date of the
Participant's Retirement.

(i)

Termination of Employment (Termination For Cause).  Unless otherwise determined
by the Committee, in the event of an Employee's Termination for Cause, all
rights under such Employee's Incentive Stock Options shall expire immediately
upon the effective date of such Termination for Cause.

(j)

Payment.  Payment due to a Participant upon the exercise of an Incentive Stock
Option shall be made in the form of shares of Common Stock.

(k)

Maximum Individual Award.  No individual Employee shall be granted an amount of
Incentive Stock Options, which exceeds 25% of all Options eligible to be granted
under the Plan within any 12-month period.

(l)

Disqualifying Dispositions.  Each Award Agreement with respect to an Incentive
Stock Option shall require the Participant to notify the Committee of any
disposition of shares of Common Stock issued pursuant to the exercise of such
Option under the circumstances



--------------------------------------------------------------------------------



described in Section 421(b) of the Code (relating to certain disqualifying
dispositions), within 10 days of such disposition.

(m)

Cancellation.  Notwithstanding the foregoing, any Incentive Stock Option may be
canceled by the Committee at any time, if in the opinion of the Committee, the
Participant engages in activities contrary to the interests of the Company or
any of its subsidiaries.







8.

STOCK AWARDS.




The Committee may, subject to the limitations of the Plan, make Stock Awards,
which shall consist of the grant of some number of shares of Common Stock to
eligible individuals.  Stock Awards shall be made subject to the following terms
and conditions:




(a)

Payment of the Stock Award.  Stock Awards may only be made in whole shares of
Common Stock.  Stock Awards may only be granted from shares reserved under the
Plan and available for award at the time the Stock Award is made to the
Participant.

(b)

Terms of the Stock Award.  The Committee shall determine the dates on which
Stock Awards granted to a Participant shall vest and any terms or conditions
which must be satisfied prior to the vesting of any installment or portion of
the Stock Award including, but not limited to achievement of specific business
objectives, attainment of growth rates, attainment of profit and/or other
performance objectives for the Company or one of its operating units or groups
to be achieved by the end of a specified period of time or other measurement of
performance.  Any such terms, or conditions shall be determined by the Committee
as of the Date of Grant.

(c)

Termination of Employment or Service.  Unless otherwise determined by the
Committee, upon the termination of a Participant’s employment or service for any
reason other than Termination for Cause, the Participant’s unvested Stock Awards
as of the date of termination shall be forfeited and any rights the Participant
had to such unvested Stock Awards shall become null and void.  Unless otherwise
determined by the Committee, or in the event of the Participant’s Termination
for Cause, all unvested Stock Awards held by such Participant as of the
effective date of such Termination for Cause shall be forfeited and any rights
such Participant had to such unvested Stock Awards shall become null and void.

(d)

Cancellation.  Notwithstanding the foregoing, any Stock Award may be canceled by
the Committee at any time, if in the opinion of the Committee, the Participant
engages in activities contrary to the interests of the Company or any of its
subsidiaries.

(e)

Non-Transferability.  Except to the extent permitted by the Code, the rules
promulgated under Section 16(b) of the Exchange Act or any successor statutes or
rules:




(i)

The recipient of a Stock Award shall not sell, transfer, assign, pledge, or
otherwise encumber shares subject to Stock Award until full vesting of such
shares has occurred.  For purposes of this section, the separation of beneficial
ownership and



--------------------------------------------------------------------------------



legal title through the use of any “swap” transaction is deemed to be a
prohibited encumbrance.

(ii)

Unless determined otherwise by the Committee and except in the event of the
Participant’s death or pursuant to a domestic relations order, a Stock Award is
not transferable and may be earned in his lifetime only by the Participant to
whom it is granted.  Upon the death of a Participant, a Stock Award is
transferable by will or the laws of descent and distribution.  The designation
of a beneficiary shall not constitute a transfer.

(iii)

If a recipient of a Stock Award is subject to the provisions of Section 16 of
the Exchange Act, shares of Common Stock subject to such Stock Award may not,
without the written consent of the Committee (which consent may be given in the
Award Agreement), be sold or otherwise disposed of within six (6) months
following the date of grant of the Stock Award.




(f)

Accrual of Dividends.  Whenever shares of Common Stock underlying a Stock Award
are awarded to a Participant or beneficiary thereof under the Plan, such
Participant or beneficiary shall also be entitled to receive, with respect to
each such share awarded, a payment equal to any cash dividends and the number of
shares of Common Stock equal to any stock dividends, declared and paid with
respect to a share of the Common Stock if the record date for determining
shareholders entitled to receive such dividends falls between the date relevant
Stock Award was granted and the date the relevant Stock Award or installment
thereof is issued.  




(g)

Voting of Stock Awards.  After a Stock Award has been granted but for which the
shares covered by such Stock Award have not yet been vested, earned and
distributed to the Participant pursuant to the Plan, the Participant shall be
entitled to vote such shares of Common Stock which the Stock Award covers to the
rules and procedures adopted by the Committee for this purpose.

(h)

Maximum Individual Award.  No Participant eligible to receive a Stock Award may
receive more than 50,000 shares of Common Stock, which Stock Awards cover in any
twelve-month period, subject to adjustment as set forth in Section 14.







9.

PERFORMANCE AWARDS.




(a)

The Committee may make Performance Awards under the Plan, which shall be payable
in shares of Common Stock, or in the case of those executive officers of the
Company who are so designated by the Committee, in cash (which shall include any
cash which is required to be used to purchase shares of Common Stock upon
conditions established by the Committee), at the end of a performance
measurement period determined by the Committee.  Such Performance Awards shall
be made subject to the following conditions:






--------------------------------------------------------------------------------



(i)

The amount payable under a Performance Award shall be contingent upon
satisfaction of any conditions related to the performance of the Company or any
subsidiary corporation by which the eligible individual is employed.  The
performance conditions on which any Performance Award is based shall be selected
by the Committee from among one or more of the following:  sales or revenues;
earnings, including but not limited to reported earnings, earnings from
continuing operations, and earnings either before or after specific items set
forth in the Company's income statement, such as interest, taxes, and/or
depreciation; cash flow, including but not limited to operating cash flow and
free cash flow; return on equity; return on capital; return on assets; return on
investment; gross or net profit margin; working capital; productivity; operating
efficiency; organic growth rates; growth and diversification through
acquisitions and similar business strategies; diversification; globalization;
strategic objectives, such as, without limitation, management and organizational
development and reward systems, technology implementation and supply chain
management; and stock price, any of which may be measured in absolute terms, or
as compared to a defined benchmark, or as compared to the results of another
corporation or group of corporations.  Each separate Performance Award shall set
forth the applicable conditions, the maximum amounts payable, which in no event
shall exceed $1.5 million for any particular Performance Award, the period over
which such performance shall be measured, and such other terms and conditions as
are applicable to the Performance Award.  Unless otherwise determined by the
Committee, each Performance Award shall be granted and administered to comply
with the requirements of Section 162(m) of the Code and subject to the following
provisions:




Any Performance Award shall be made the earlier of:  (i) 90 days after the start
of the period for which the Performance Award relates, or (ii) the completion of
25% of such period.  All determinations regarding the achievement of any
applicable conditions will be made by the Committee.  The Committee may not
increase during a year the amount of a Performance Award that would otherwise be
payable upon satisfaction of the conditions but may reduce or eliminate the
payments as provided for in the Award Agreement.




(b)

Nothing contained in the Plan will be deemed in any way to limit or restrict the
Committee from making any Award or payment to any person under any other plan,
arrangement or understanding, whether now existing or hereafter in effect.




(c)

No Award or portion thereof that is subject to the satisfaction of any condition
shall be considered to be earned or vested until the Committee certifies in
writing that the conditions to which the distribution, earning or vesting of
such Award is subject have been achieved.







10.

DEFERRED PAYMENTS.




The Committee, in its discretion, may permit a Participant to elect to defer
receipt of all or any part of any cash or stock payment under the Plan, or the
Committee may determine to defer receipt by some or all Participants, of all or
part of any such payment.  The Committee shall



--------------------------------------------------------------------------------



determine the terms and conditions of any such deferral, including the period of
deferral, the manner of deferral, and the method for measuring appreciation on
deferred amounts until their payout.







11.

 METHOD OF EXERCISE OF OPTIONS.




Subject to any applicable Award Agreement, any Option may be exercised by the
Participant in whole or in part at such time or times, and the Participant may
make payment of the Exercise Price in such form or forms, including, without
limitation, payment by delivery of cash, Common Stock or other consideration
(including, where permitted by law and the Committee, Awards) having a Fair
Market Value on the exercise date equal to the total Exercise Price, or by any
combination of cash, shares of Common Stock and other consideration, including
exercise by means of a cashless exercise arrangement with a qualifying
broker-dealer or a constructive stock swap, as the Committee may specify in the
applicable Award Agreement.







12.

RIGHTS OF PARTICIPANTS.




No Participant shall have any rights as a shareholder with respect to any shares
of Common Stock covered by an Option until the date of issuance of a stock
certificate for such Common Stock.  Nothing contained herein or in any Award
Agreement confers on any person any right to continue in the employ or service
of the Company or any subsidiary corporation or interferes in any way with the
right of the Company or any subsidiary corporation to terminate a Participant's
services.







13.

DESIGNATION OF BENEFICIARY.




A Participant may, with the consent of the Committee, designate a person or
persons to receive, in the event of death, any Award to which the Participant
would then be entitled.  Such designation will be made upon forms supplied by
and delivered to the Company and may be revoked in writing.  If a Participant
fails effectively to designate a beneficiary, then the Participant's estate will
be deemed to be the beneficiary.







14.

DILUTION AND OTHER ADJUSTMENTS.




In the event of any change in the outstanding shares of Common Stock by reason
of any stock dividend or split, recapitalization, merger, consolidation,
spin-off, reorganization, combination or exchange of shares, or other similar
corporate change, or other increase or decrease in such shares without receipt
or payment of consideration by the Company, or in the event an extraordinary
capital distribution is made, the Committee may make such adjustments to
previously granted Awards, to prevent dilution, diminution, or enlargement of
the rights of the Participant, including any or all of the following:



--------------------------------------------------------------------------------






(a)

adjustments in the aggregate number or kind of shares of Common Stock or other
securities that may underlie future Awards under the Plan;

(b)

adjustments in the aggregate number or kind of shares of Common Stock or other
securities underlying Awards already made under the Plan;

(c)

adjustments in the Exercise Price of outstanding Incentive and/or Non-statutory
Stock Options.




No such adjustments may, however, materially change the value of benefits
available to a Participant under a previously granted Award.  All Awards under
this Plan shall be binding upon any successors or assigns of the Company.  No
fractional shares of Common Stock shall be issued under this Plan for any such
adjustments.  Notwithstanding the above, in the event of an extraordinary
capital distribution, any adjustment under this Section 14 shall be subject to
required approval by the Board of Directors.







15.

TAX WITHHOLDING.




(a)

Whenever under this Plan, cash or shares of Common Stock are to be delivered
upon exercise of an Award or any other event with respect to rights and benefits
hereunder, the Committee shall be entitled to require as a condition of delivery
(i) that the Participant remit an amount sufficient to satisfy all federal,
state, and local withholding tax requirements related thereto, (ii) that the
withholding of such sums come from compensation otherwise due to the Participant
or from any shares of Common Stock due to the Participant under this Plan or
(iii) any combination of the foregoing provided, however, that no amount shall
be withheld from any cash payment or shares of Common Stock relating to an Award
which was transferred by the Participant in accordance with this Plan.




(b)

If any disqualifying disposition described in Section 7(l) is made with respect
to shares of Common Stock acquired under an Incentive Stock Option granted
pursuant to this Plan, or any transfer described in Section 6(c) is made, or an
election described in Section 16 is made, then the person making such
disqualifying disposition, transfer, or election shall remit to the Company or
any subsidiary corporation an amount sufficient to satisfy all federal, state,
and local withholding taxes thereby incurred; provided that, in lieu of or in
addition to the foregoing, the Company or any subsidiary corporation shall have
the right to withhold such sums from compensation otherwise due to the
Participant, or, except in the case of any transfer pursuant to Section 6(c),
from any shares of Common Stock due to the Participant under this Plan.




16.

NOTIFICATION UNDER SECTION 83(B).




The Committee may, on the Date of Grant or any later date, prohibit a
Participant from making the election described below.  If the Committee has not
prohibited such Participant from making



--------------------------------------------------------------------------------



such election, and the Participant shall, in connection with the exercise of any
Option, or the grant of any Stock Award, make the election permitted under
Section 83(b) of the Code (i.e., an election to include in such Participant's
gross income in the year of transfer the amounts specified in Section 83(b) of
the Code), such Participant shall notify the Committee of such election within
10 days of filing notice of the election with the Internal Revenue Service, in
addition to any filing and notification required pursuant to regulations issued
under the authority of Section 83(b) of the Code.







17.

AMENDMENT OF THE PLAN AND AWARDS.




(a)

Except as provided in paragraph (c) of this Section 17, the Board of Directors
may at any time, and from time to time, modify or amend the Plan in any respect,
prospectively or retroactively; provided, however, that provisions governing
grants of Incentive Stock Options shall be submitted for shareholder approval to
the extent required by law or regulation.  Failure to ratify or approve
amendments or modifications by shareholders shall be effective only as to the
specific amendment or modification requiring such ratification.  Other
provisions of this Plan will remain in full force and effect.  No such
termination, modification or amendment may adversely affect the rights of a
Participant under an outstanding Award without the written permission of such
Participant.




(b)

Except as provided in paragraph (c) of this Section 17, the Committee may amend
any Award Agreement, prospectively or retroactively; provided, however, that no
such amendment shall adversely affect the rights of any Participant under an
outstanding Award without the written consent of such Participant.




(c)

In no event shall the Board of Directors amend the Plan or shall the Committee
amend an Award Agreement in any manner that has the effect of:  

(i)

Allowing any Option to be granted with an exercise below the Fair Market Value
of the Common Stock on the Date of Grant.

(ii)

Allowing the exercise price of any Option previously granted under the Plan to
be reduced subsequent to the Date of Award.

(d)

Notwithstanding anything in this Plan or any Award Agreement to the contrary, if
any Award or right under this Plan would cause a transaction to be ineligible
for pooling of interest accounting that would, but for such Award or right, be
eligible for such accounting treatment, the Committee may modify or adjust the
Award or right so that pooling of interest accounting is available.







18.

NO SPECIAL EMPLOYMENT RIGHTS.




Nothing in this Plan or in any Awards granted under this Plan shall confer upon
the Award recipient any right or guaranty with respect to the continuation of
his or her employment by the Company or any subsidiary corporation, subject to
the terms of any separate employment



--------------------------------------------------------------------------------



agreement to the contrary.  The Company reserves the right to increase or
decrease the compensation of the Award recipient from the rate in existence at
the time of the Award.







19.

EFFECTIVE DATE OF PLAN.




The Plan shall become effective upon approval by the affirmative vote of the
holders of a majority of the outstanding Common Stock of the Company.







20.

TERMINATION OF THE PLAN.




The right to grant Awards under the Plan will terminate upon the earlier of: (i)
ten (10) years after the Effective Date; (ii) the issuance of a number of shares
of Common Stock pursuant to the exercise of Options or the distribution of Stock
Awards which is equivalent to the maximum number of shares reserved under the
Plan as set forth in Section 4 hereof.  The Board of Directors has the right to
suspend or terminate the Plan at any time, provided that no such action will,
without the consent of a Participant, adversely affect a Participant's vested
rights under a previously granted Award.   







21.

APPLICABLE LAW.




The Plan will be administered in accordance with the laws of the State of
Delaware and applicable Federal law.







22.

FOREIGN JURISDICTIONS.  




The Committee may adopt, amend and terminate such arrangements, not inconsistent
with the intent of the Plan as it may deem necessary or desirable to make
available tax or other benefits of the laws of the foreign jurisdictions to
Participants who are subject to such laws.




